 

Exhibit 10.5

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of April
8, 2019, by and between B. Riley Principal Merger Corp., a Delaware corporation
(the “Company”), and B. Riley Principal Investments, LLC, a Delaware limited
liability company (the “Purchaser”).

 

Recitals

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (the “Registration Statement”)
for its initial public offering (“IPO”) of 12,500,000 units (or 14,375,000 units
if the underwriters’ over-allotment option (the “IPO Option”) is exercised in
full) (the “Public Units”) at a price of $10.00 per Public Unit, each Public
Unit comprised of one share of the Company’s Class A common stock, par value
$0.0001 per share (the “Class A Shares,” and the Class A Shares included in the
Public Units, the “Public Shares”), and one-half of one redeemable warrant,
where each whole redeemable warrant is exercisable to purchase one Class A Share
at an exercise price of $11.50 per share (the “Warrants,” and the Warrants
included in the Public Units, the “Public Warrants”);

 

WHEREAS, the Company’s sponsor, B. Riley Principal Sponsor Co., LLC, has agreed
to purchase an aggregate of 425,000 units (or 462,500 units if the IPO Option is
exercised in full) at a price of $10.00 per unit in a private placement that
will close simultaneously with the closing of the IPO (the “Private Placement
Units”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, on a private
placement basis, 2,500,000 units (the “Forward Purchase Units”), comprised of
2,500,000 Class A Shares (the “Forward Purchase Shares”) and 1,250,000 warrants
(the “Forward Purchase Warrants”), on the terms and conditions set forth herein
(the Forward Purchase Shares, the Forward Purchase Warrants underlying the
Forward Purchase Units and the Class A Shares underlying the Forward Purchase
Warrants, the “Forward Purchase Securities”); and

 

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement.

 







 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1.       Sale and Purchase.

 

(a)       Forward Purchase Securities.

 

(i)       The Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, 2,500,000 Forward Purchase Units for a purchase
price of $10.00 per Forward Purchase Unit, or $25,000,000 in the aggregate (the
“Forward Purchase Price”).

 

(ii)      Each Forward Purchase Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO (the
“Warrant Agreement”). Each Forward Purchase Warrant will entitle the holder
thereof to purchase one Class A Share at a price of $11.50 per share, subject to
adjustment as described in the Warrant Agreement, and only whole Forward
Purchase Warrants will be exercisable. The Forward Purchase Warrants will become
exercisable on the later of 30 days after the Business Combination Closing and
12 months from the IPO Closing, and will expire five years after the Business
Combination Closing or earlier upon the liquidation of the Company, as described
in the Warrant Agreement. The Forward Purchase Warrants will be non-redeemable
and exercisable on a cashless basis so long as they are held by the Purchaser or
its Permitted Transferees (as defined below). For so long as the Forward
Purchase Warrants are held by the Purchaser or its Permitted Transferees, the
Forward Purchase Warrants will not be exercisable more than five years from the
effective date of the Registration Statement in accordance with FINRA Rule
5110(f)(2)(G)(i). If the Forward Purchase Warrants are held by Persons (as
defined below) other than the Purchaser or its Permitted Transferees, the
Forward Purchase Warrants will have the same terms as the Public Warrants, as
set forth in the Warrant Agreement.

 

(iii)     The Company shall require the Purchaser to purchase the Forward
Purchase Units by delivering notice to the Purchaser, at least five (5) Business
Days before the Business Combination Closing, specifying the date of the
Business Combination Closing and instructions for wiring the Forward Purchase
Price. The closing of the sale of Forward Purchase Units (the “Forward Closing”)
shall be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to as the “Forward Closing Date”). At least
one (1) Business Day prior to the Forward Closing Date, the Purchaser shall
deliver to the Company, to be held in escrow until the Forward Closing, the
Forward Purchase Price for the Forward Purchase Securities by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
Company in such notice. Immediately prior to the Forward Closing on the Forward
Closing Date, (A) the Forward Purchase Price shall be released from escrow
automatically and without further action by the Company or the Purchaser, and
(B) upon such release, the Company shall issue the Forward Purchase Units to the
Purchaser in book-entry form, free and clear of any liens or other restrictions
whatsoever (other than those arising under state or federal securities laws),
registered in the name of the Purchaser (or its nominee in accordance with its
delivery instructions), or to a custodian designated by the Purchaser, as
applicable. In the event the Business Combination Closing does not occur on the
date scheduled for closing, the Forward Closing shall not occur and the Company
shall promptly (but not later than one (1) Business Day thereafter) return the
Forward Purchase Price to the Purchaser. For purposes of this Agreement,
“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in the City of New York, New York.

 



2



 

(b)       Legends. Each register and book entry for the Forward Purchase
Securities shall contain a notation, and each certificate (if any) evidencing
the Forward Purchase Securities shall be stamped or otherwise imprinted with a
legend, in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND BETWEEN THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

2.       Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows, as of the date hereof:

 

(a)       Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
presently conducted and as proposed to be conducted.

 

(b)       Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or (c) to the extent the indemnification provisions
contained in the Registration Rights (as defined below) may be limited by
applicable federal or state securities laws.

 

(c)       Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 



3



 

(d)       Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

 

(e)       Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of any state or federal securities laws, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of law. By executing this Agreement, the
Purchaser further represents that the Purchaser does not presently have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Forward Purchase Securities. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 

(f)       Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed IPO, with the Company’s management.

 

(g)       Restricted Securities. The Purchaser understands that the offer and
sale of the Forward Purchase Securities to the Purchaser has not been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that the Forward Purchase Securities are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Forward Purchase Securities indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Forward Purchase Securities, or any Class A Shares into which the
Forward Purchase Securities may be converted into or exercised for, for resale,
except for the Registration Rights. The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Forward Purchase Securities, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser acknowledges that the Company filed the Registration
Statement for its proposed IPO. The Purchaser understands that the offering of
the Forward Purchase Securities is not, and is not intended to be, part of the
IPO, and that the Purchaser will not be able to rely on the protection of
Section 11 of the Securities Act with respect to such Forward Purchase
Securities.

 



4



 

(h)       No Public Market. The Purchaser understands that no public market now
exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.

 

(i)        High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

 

(j)        Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k)       No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including, through a broker or finder (i) engaged in any
general solicitation, or (ii) published any advertisement in connection with the
offer and sale of the Forward Purchase Securities.

 

(l)        Residence. The Purchaser’s principal place of business is the office
or offices located at the address of the Purchaser set forth on the signature
page hereof.

 

(m)      Non-Public Information. The Purchaser acknowledges its obligations
under applicable securities laws with respect to the treatment of non-public
information relating to the Company.

 

(n)       Adequacy of Financing. At the time of the Forward Closing, the
Purchaser will have available to it sufficient funds to satisfy its obligations
under this Agreement.

 

(o)       No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 



5



 

3.       Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser as follows:

 

(a)       Incorporation and Corporate Power. The Company is corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

(b)       Capitalization. On the date hereof, the authorized share capital of
the Company consists of:

 

(i)       100,000,000 Class A Shares, none of which are issued and outstanding.

 

(ii)      25,000,000 shares of the Company’s Class B common stock, par value
$0.0001 per shares (the “Class B Shares”), 3,593,750 of which are issued and
outstanding and held by the Sponsor. All of the outstanding Class B Shares have
been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.

 

(iii)     1,000,000 preferred shares, none of which are issued and outstanding.

 

(c)       Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement, and to issue the Forward Purchase Securities at
the Forward Closing, and the securities issuable upon exercise of the Forward
Purchase Warrants, has been taken or will be taken prior to the Forward Closing.
All action on the part of the stockholders, directors and officers of the
Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the Forward Closing, and the issuance and delivery of the
Forward Purchase Securities and the securities issuable upon exercise of the
Forward Purchase Warrants has been taken or will be taken prior to the Forward
Closing. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 

(d)       Valid Issuance of Securities. The Forward Purchase Securities, when
issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, and the securities issuable upon
exercise of the Forward Purchase Warrants, when issued in accordance with the
terms of the Forward Purchase Warrants and this Agreement, will be validly
issued, fully paid and nonassessable, as applicable, and free of all preemptive
or similar rights, taxes, liens, encumbrances and charges with respect to the
issue thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 3(e) below, the Forward Purchase Securities
will be issued in compliance with all applicable federal and state securities
laws.

 



6



 

(e)       Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, if any, and pursuant to the Registration Rights.

 

(f)        Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any violation or default (i)
of any provisions of the Company’s certificate of incorporation, as it may be
amended from time to time (the “Charter”), bylaws or other governing documents
of the Company, (ii) of any instrument, judgment, order, writ or decree to which
the Company is a party or by which it is bound, (iii) under any note, indenture
or mortgage to which the Company is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which the Company is a party
or by which it is bound or (v) of any provision of federal or state statute,
rule or regulation applicable to the Company, in each case (other than clause
(i)) which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

 

(g)       Operations. As of the date hereof, the Company has not conducted, and
prior to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

 

(h)       No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

 

(i)       No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

 

4.       Registration Rights; Transfer

 

(a)       Registration Rights. The Purchaser shall be granted registration
rights by the Company with respect to the Forward Purchase Securities pursuant
to a registration rights agreement to be entered into with the Company, a form
of which has been filed with the registration statement relating to the
Company’s IPO (the “Registration Rights”), including limitations on those rights
pursuant to Section 3.6 of the registration rights agreement for so long as the
Forward Purchase Securities are held by the Purchaser or its Permitted
Transferees in accordance with FINRA Rule 5110(f)(2)(G).

 



7



 

(b)       Transfer. This Agreement and all of the Purchaser’s rights and
obligations hereunder (including the Purchaser’s obligation to purchase the
Forward Purchase Securities) may be transferred or assigned, at any time and
from time to time, in whole or in part, to one or more third parties (each such
transferee, a “Transferee”). Upon any such assignment:

 

(i)       the applicable Transferee shall execute a signature page to this
Agreement, substantially in the form of the Purchaser’s signature page hereto
(the “Joinder Agreement”), which shall reflect the number of Forward Purchase
Units to be purchased by such Transferee (the “Transferee Securities”), and,
upon such execution, such Transferee shall have all the same rights and
obligations of the Purchaser hereunder with respect to the Transferee
Securities, and references herein to the “Purchaser” shall be deemed to refer to
and include any such Transferee with respect to such Transferee and to its
Transferee Securities; provided, that any representations, warranties, covenants
and agreements of the Purchaser and any such Transferee shall be several and not
joint and shall be made as to the Purchaser or any such Transferee, as
applicable, as to itself only; and

 

(ii)      upon a Transferee’s execution and delivery of a Joinder Agreement, the
number of Forward Purchase Units to be purchased by the Purchaser hereunder
shall be reduced by the total number of Forward Purchase Units to be purchased
by the applicable Transferee pursuant to the applicable Joinder Agreement, which
reduction shall be evidenced by the Purchaser and the Company amending Schedule
A to this Agreement to reflect each transfer and updating the “Number of Forward
Purchase Units” and “Aggregate Purchase Price for Forward Purchase Securities”
on the Purchaser’s signature page hereto to reflect such reduced number of
Forward Purchase Securities, and the Purchaser shall be fully and
unconditionally released from its obligation to purchase such Transferee
Securities hereunder. For the avoidance of doubt, this Agreement need not be
amended and restated in its entirety, but only Schedule A and the Purchaser’s
signature page hereto need be so amended and updated and executed by each of the
Purchaser and the Company upon the occurrence of any such transfer of Transferee
Securities.

 



8



 

5.       Additional Agreements, Acknowledgements and Waivers of the Purchaser.

 

(a)       Lock-up; Transfer Restrictions. The Purchaser agrees that it shall not
Transfer any Forward Purchase Units (or the underlying Class A Shares and
Warrants, including the Class A Shares issued or issuable upon the exercise of
any such warrants) until the later of the conclusion of the lock up period
required by FINRA Rule 5110(g)(1) or 30 days after the completion of the initial
Business Combination, except that Transfers of the Forward Purchase Securities
are permitted to any Permitted Transferee. Notwithstanding the first sentence of
this Section 5(a), Transfers of the Forward Purchase Securities are permitted
(any such transferees, the “Permitted Transferees”) within the 180-day period
following the effective date of the Registration Statement in compliance with
FINRA Rule 5110(g)(2) and thereafter to (A) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of the Purchaser, or any affiliates of the Purchaser; (B)
in the case of an individual, by gift to a member of the individual’s immediate
family, to a trust, the beneficiary of which is a member of individual’s
immediate family or an affiliate of such person, or to a charitable
organization; (C) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (D) in the case of an individual,
pursuant to a qualified domestic relations order; (E) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the securities were originally
purchased; (F) in the event of the Company’s liquidation prior to the completion
of a Business Combination; (G) in the event of the Company’s liquidation,
merger, capital stock exchange, reorganization or other similar transaction
which results in all of the Company’s stockholders having the right to exchange
their Class A Shares for cash, securities or other property subsequent to the
completion of a Business Combination; (H) as a distribution to limited partners,
members or stockholders of the Purchaser; (I) to the Purchaser’s affiliates, to
any investment fund or other entity controlled or managed by the Purchaser or
any of its affiliates, or to any investment manager or investment advisor of the
Purchaser or an affiliate of any such investment manager or investment advisor;
(J) to a nominee or custodian of a person or entity to whom a disposition or
transfer would be permissible under clauses (A) through (I) above; (K) to the
Purchaser or any Transferee hereunder; (L) by virtue of the laws of the
Purchaser’s jurisdiction of formation or its organizational documents upon
dissolution of the Purchaser; and (M) pursuant to an order of a court or
regulatory agency; provided, however, that in the case of clauses (A) through
(E) and (H) through (L), these Permitted Transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions. “Transfer” shall
mean the (x) sale or assignment of, offer to sell, contract or agreement to
sell, hypothecation, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position (within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of the SEC promulgated thereunder)
with respect to, any of the Forward Purchase Securities (excluding any pledges
in the ordinary course of business for bona fide financing purposes or as part
of prime brokerage arrangements), (y) entry into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Forward Purchase Securities, whether any such
transaction is to be settled by delivery of such Forward Purchase Securities, in
cash or otherwise, or (z) public announcement of any intention to effect any
transaction specified in clause (x) or (y).

 

(b)       Trust Account.

 

(i)       The Purchaser hereby acknowledges that it is aware that the Company
will establish the Trust Account for the benefit of its public stockholders upon
the IPO Closing. The Purchaser, for itself and its affiliates, hereby agrees
that it has no right, title, interest or claim of any kind in or to any monies
held in the Trust Account, or any other asset of the Company as a result of any
liquidation of the Company, except for redemption and liquidation rights, if
any, the Purchaser may have in respect of any Public Shares held by it.

 

(ii)      The Purchaser hereby agrees that it shall have no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

 



9



 

(c)       No Short Sales. The Purchaser hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

6.       NYSE Listing. The Company will use commercially reasonable efforts to
effect and maintain the listing of the Class A Shares and Public Warrants on the
New York Stock Exchange (“NYSE”) (or another national securities exchange).

 

7.       Forward Closing Conditions.

 

(a)       The obligation of the Purchaser to purchase the Forward Purchase
Securities at the Forward Closing under this Agreement shall be subject to the
fulfillment, at or prior to the Forward Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchaser:

 

(i)       The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Forward
Purchase Securities;

 

(ii)      The Company shall have delivered to the Purchaser a certificate
evidencing the Company’s good standing as a Delaware corporation, as of a date
within ten (10) Business Days of the Forward Closing;

 

(iii)     The representations and warranties of the Company set forth in Section
3 of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(iv)     The Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

 



10



 

(v)      No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.

 

(b)       The obligation of the Company to sell the Forward Purchase Securities
at the Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the Company:

 

(i)       The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of Forward Purchase
Securities;

 

(ii)      The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Forward Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on the Purchaser or its
ability to consummate the transactions contemplated by this Agreement;

 

(iii)     The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

 

(iv)     No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.

 

8.       Termination. This Agreement may be terminated at any time prior to the
Forward Closing:

 

(a)       by mutual written consent of the Company and the Purchaser;

 

(b)       automatically

 

(i)       if the IPO is not consummated on or prior to twelve months from the
date of this Agreement; or

 

(ii)       if the Business Combination is not consummated within 18 months from
the closing of the IPO, or such later date as may be approved by the Company’s
shareholders.

 



11



 

In the event of any termination of this Agreement pursuant to this Section 8,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 8 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

9.       General Provisions.

 

(a)       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: B. Riley Principal Merger Corp., 299 Park
Avenue, 21st Floor, New York, New York 10171, Attn: Daniel Shribman, Chief
Financial Officer, email: dshribman@brileyfin.com, with a copy to the Company’s
counsel at: Winston & Strawn LLP, 200 Park Avenue, New York, New York 10166,
Attn: Joel L. Rubinstein, Esq., email: jrubinstein@winston.com, fax: (212)
294-4700.

 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

 

(b)       No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c)       Survival of Representations and Warranties. All of the representations
and warranties contained herein shall survive the Forward Closing.

 

(d)       Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 



12



 

(e)       Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(f)       Assignments. Except as otherwise specifically provided herein, no
party hereto may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of the other party.

 

(g)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(h)       Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)        Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

(j)        Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

(k)       Waiver of Jury Trial. The parties hereto hereby waive any right to a
jury trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l)       Amendments. This Agreement may not be amended, modified or waived as
to any particular provision except with the prior written consent of the Company
and the Purchaser.

 



13



 

(m)      Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)       Expenses. Each of the Company and the Purchaser will bear its own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent; stamp taxes and all of The
Depository Trust Company’s fees associated with the issuance of the Securities
and the securities issuable upon conversion or exercise of the Forward Purchase
Securities.

 

(o)       Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)       Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)       Specific Performance. The Purchaser agrees that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 



14



 

[Signature Page Follows]

 

15



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER

 

B. RILEY PRINCIPAL INVESTMENTS, LLC

 



By: /s/ Kenneth Young   Name:  Kenneth Young   Title: Chief Executive Officer  

 

Address for Notices:   1300 North 17th Street, Suite 1300   Arlington, VA 22209
E-mail: kyoung@brileyfin.com

 

COMPANY

 

B. RILEY PRINCIPAL MERGER CORP.

 



By: /s/ Daniel Shribman   Name:  Daniel Shribman   Title: Chief Financial
Officer  

 



[Signature Page to Forward Purchase Agreement]

 

 



 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE UNITS” AND “AGGREGATE PURCHASE PRICE
FOR FORWARD PURCHASE SECURITIES” SET FORTH BELOW

 

Number of Forward Purchase Units:     2,500,000             Aggregate Purchase
Price for Forward Purchase Securities:   $ 25,000,000  

 

Number of Forward Purchase Units and Aggregate Purchase Price for Forward
Purchase Securities as of , 201[ ], accepted and agreed to as of this day of ,
201[ ].

 

  [__________]         By:     Name:     Title:           B. RILEY PRINCIPAL
MERGER CORP.       By:     Name:     Title:  

 

 



 

SCHEDULE A

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

 

The following transfers of a portion of the original number of Forward Purchase
Units have been made:

 

Date of Transfer   Transferee   Number of
Forward Purchase Units
Transferred     Purchaser Revised
Forward Purchase Units Amount                                      

 

A-1 



 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SECURITIES:

 

Schedule A as of           , 201[          ], accepted and agreed to as of
this                    day of           , 201[          ] by:

 

[__________]     B. RILEY PRINCIPAL MERGER CORP.         By:       By:   Name: 
      Name:    Title:       Title:  

 



A-2 

